Exhibit 10.3

Terms and Conditions Related to Employee Performance Stock Options

 

Recipient:  

Gregory Q. Brown

      Date of Expiration:  

 

Commerce ID#:  

 

      Target Option Award:  

 

Date of Grant:  

 

      Exercise Price:  

 

Motorola Solutions, Inc. (“Motorola Solutions” or the “Company”) is pleased to
grant you the opportunity to earn options to purchase shares of Motorola
Solutions common stock (“Common Stock”) under the Motorola Solutions Omnibus
Incentive Plan of 2006, as amended (the “Plan”). The target number of options
(“Options”) awarded to you and the Exercise Price per Option, which is the Fair
Market Value on the Date of Grant, are stated above, subject to the vesting
conditions in this agreement. Each Option entitles you to purchase one share of
Common Stock on the terms described below and in the Plan. Reference is made to
the employment agreement (“Employment Agreement”) by and between Gregory Q.
Brown and Motorola, Inc. dated as of the 27th day of August, 2008, as amended
from time to time.

Vesting Schedule

The Options shall be earned and vest on the third anniversary of the Date of
Grant (the “Vesting Date”), if at all, based on the Company’s performance from
January 1, [beginning year of performance period] until December 31, [final year
of performance period] (the “Performance Period”), to the extent provided in the
following schedule:

 

(A)

Options to Vest

  

(B)

Vesting Date

  

(C)

Payout Factor

  

(D)

Number of Options

Earned

100% of Target Option Award    3rd Anniversary of Date of Grant    See Appendix
A for Payout Factor    Target Option Award (Column A) times Payout Factor
(Column C)

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest in accordance with the schedule set
forth in Appendix A (subject to the other terms hereof).

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola Solutions or a Subsidiary
terminates prior to the Vesting Date.

Exercisability – In general, you may exercise Options at any time after they
vest and before they expire as described below. The Employment Agreement
contains additional terms regarding the exercisability of your Options under
certain circumstances.



--------------------------------------------------------------------------------

Special Vesting Dates and Special Expiration Dates

Change in Employment in Connection with a Divestiture – If, prior to the Vesting
Date, you accept employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if you remain
employed by a Subsidiary that is sold (a “Divestiture”), then your Options will
vest on a pro rata basis on the Vesting Date, provided that you have been
continuously employed by the Company for at least two years following the
beginning of the Performance Period, in an amount equal to (a) the Target Option
Award (Column A) times (b) a fraction, the numerator of which is the number of
completed full months of service by the Grantee from the beginning of the
Performance Period to the date employment is terminated due to the Divestiture
and the denominator of which is 36, times (c) the Payout Factor (Column C) as
calculated on the Vesting Date. These vested Options will expire on the earlier
of (i) 90 days after the Vesting Date or (ii) the Date of Expiration stated
above.

Retirement – If your employment terminates due to your Retirement (as defined
below), then your Options will vest on a pro rata basis on the Vesting Date in
an amount equal to (a) the Target Option Award (Column A) times (b) a fraction,
the numerator of which is the number of completed full months of service by the
Grantee from the beginning of the Performance Period to the date of your
Retirement and the denominator of which is 36, times (c) the Payout Factor
(Column C) as calculated on the Vesting Date. These vested Options will expire
on the earlier of (i) 90 days after the Vesting Date or (ii) the Date of
Expiration stated above.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) such earlier date provided for under the terms of the Employment
Agreement. Once an Option expires, you no longer have the right to exercise it.

Employment Agreement

In addition to the special vesting dates set forth above, the vesting,
exercisability and forfeiture of your Options will be subject to the terms of
Section 5 of the Employment Agreement.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Solutions or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and which does not constitute a termination of employment as
determined by Motorola Solutions or a Subsidiary or you are placed on Temporary
Layoff (as defined below) by Motorola Solutions or a Subsidiary the following
will apply:

Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined in accordance with Section 5 of the Employment
Agreement.

Other Terms

Method of Exercising – You must follow the procedures for exercising options
established by Motorola Solutions from time to time. At the time of exercise,
you must pay the Exercise Price for all of the Options being exercised and any
taxes that are required to be withheld by Motorola Solutions or a Subsidiary in
connection with the exercise.



--------------------------------------------------------------------------------

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding – Motorola Solutions or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of Common Stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation and additional withholding, if desired, by
electing to have the plan administrator retain Option shares having a Fair
Market Value on the date of exercise equal to the amount of the withholding
obligation.

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Fair Market Value” is the closing price for a share of Common Stock on the Date
of Grant or date of exercise, whichever is applicable. The official source for
the closing price is the New York Stock Exchange Composite Transaction as
reported in the Wall Street Journal at www.online.wsj.com.

“Retirement” means your voluntary termination of employment prior to the Vesting
Date and (A) at or after age 55 with at least 10 years of service, (B) at or
after age 60 with at least 5 years of service, or (C) at or after age 65.

“Subsidiary” means an entity of which Motorola Solutions owns directly or
indirectly at least 50% and that Motorola Solutions consolidates for financial
reporting purposes.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Solutions, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Solutions and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and Motorola Solutions and/or any of its Subsidiaries may each further transfer
Data to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola Solutions; however,
withdrawing your consent may affect your ability to participate in the Plan.



--------------------------------------------------------------------------------

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Solutions
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Solutions, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation. Except as provided in the Employment Agreement, the stock option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

Substitute Stock Appreciation Right

Subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Motorola Solutions reserves the right to substitute a Stock
Appreciation Right for your Option in the event certain changes are made in the
accounting treatment of stock options. Any substitute Stock Appreciation Right
shall be applicable to the same number of shares of Common Stock as your Option
and shall have the same Date of Expiration, Exercise Price, and other terms and
conditions. Any substitute Stock Appreciation Right may be settled only in
shares of Common Stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and the Stock Option Consideration Agreement.

Other Information about Your Options and the Plan

You can find other information about options and the Plan on the Motorola
Solutions website http://                                        . If you do not
have access to the website, please contact Motorola Solutions Global Rewards,
1303 E. Algonquin Road, Schaumburg, IL 60196 USA;                     ;
847-576-7885; for an order form to request Plan documents.



--------------------------------------------------------------------------------

APPENDIX A

<< Payout Factor >>